Title: From Thomas Jefferson to Roger Alden, 25 July 1790
From: Jefferson, Thomas
To: Alden, Roger



Dear Sir
New York July 25. 1790.

I receive this moment your favor of to-day. Tho’ I shall ever be pleased with every event which may promote your interests, yet I cannot be without regret altogether that one of the consequences of the advantageous propositions you embrace is that they deprive me of the continuance of your assistance. I have been too short a time in the office to know as yet it’s duties myself. It was on the special recommendation of the President of the United states that I appointed you to the direction of it. His judgment in the characters of men is too well known to me to leave a hesitation in my mind to give you a preference over the numerous applications made to me for the same office. And during the four months you have assisted me in it, I have had every reason of gratitude to the President for having so well directed my choice. I thank you for your kind expressions of esteem for me. I assure you they are reciprocal, and that I shall sincerely rejoice in every circumstance which shall give you success and happiness. I am with very sincere esteem & attachment Dr. Sir Your most obedt. and most humble servt.,

Th: Jefferson

